                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    PAUL LEWIS,                                       CASE NO. C19-0095-JCC
10                          Petitioner,                 MINUTE ORDER
11           v.

12    MICHAEL OBENLAND,

13                          Respondent.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Petitioner’s motion for an extension of time (Dkt.
18   No. 29) to file objections to the report and recommendation of the Honorable Michelle L.
19   Peterson, United States Magistrate Judge (Dkt. No. 28). The Court hereby GRANTS the motion
20   and ORDERS that Petitioner must file his objections to the report and recommendation by
21   January 3, 2020. The Clerk is ORDERED to re-note the report and recommendation (Dkt. No.
22   29) for consideration on January 3, 2020.
23          DATED this 26th day of December 2019.
24                                                        William M. McCool
                                                          Clerk of Court
25

26                                                        s/Tomas Hernandez
                                                          Deputy Clerk

     MINUTE ORDER
     C19-0095-JCC
     PAGE - 1
